Exhibit 10.2

 

ARCH CAPITAL GROUP LTD.
Non-Qualified Stock Option Agreement

 

FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
Arch Capital Group Ltd. (the “Company”), a Bermuda company, hereby grants to
                     , an employee of the Company on the date hereof (the
“Option Holder”), the option to purchase common shares, $0.01 par value per
share, of the Company (“Shares”), upon the following terms:

WHEREAS, the Option Holder has been granted the following award under the
Company’s [2002/2005] Long Term Incentive and Share Award Plan (the “Plan”);

(A)           GRANT.  THE OPTION HOLDER IS HEREBY GRANTED AN OPTION (THE
“OPTION”) TO PURCHASE                   SHARES (THE “OPTION SHARES”) PURSUANT TO
THE PLAN, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY REFERENCE.  THE OPTION
IS GRANTED AS OF FEBRUARY 23, 2006 (THE “DATE OF GRANT”) AND SUCH GRANT IS
SUBJECT TO THE TERMS AND CONDITIONS HEREIN AND THE TERMS AND CONDITIONS OF THE
APPLICABLE PROVISIONS OF THE PLAN.  THIS OPTION SHALL NOT BE TREATED AS AN
INCENTIVE STOCK OPTION AS DEFINED IN SECTION 422 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  IN THE EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE
PLAN, THE PLAN SHALL CONTROL.

(B)           STATUS OF OPTION SHARES.  UPON ISSUE, THE OPTION SHARES SHALL RANK
EQUALLY IN ALL RESPECTS WITH THE OTHER SHARES.

(C)           OPTION PRICE.  THE PURCHASE PRICE FOR THE OPTION SHARES SHALL BE,
EXCEPT AS HEREIN PROVIDED, $56.27 PER OPTION SHARE, HEREINAFTER SOMETIMES
REFERRED TO AS THE “OPTION PRICE,” PAYABLE IMMEDIATELY IN FULL UPON THE EXERCISE
OF THE OPTION.

(D)           TERM OF OPTION.  THE OPTION MAY BE EXERCISED ONLY DURING THE
PERIOD (THE “OPTION PERIOD”) SET FORTH IN PARAGRAPH (F) BELOW AND SHALL REMAIN
EXERCISABLE UNTIL THE TENTH ANNIVERSARY OF THE DATE OF GRANT.  THEREAFTER, THE
OPTION HOLDER SHALL CEASE TO HAVE ANY RIGHTS IN RESPECT THEREOF.  THE RIGHT TO
EXERCISE THE OPTION SHALL BE SUBJECT TO SOONER TERMINATION AS PROVIDED IN
PARAGRAPH (J) BELOW.

(E)           NO RIGHTS OF SHAREHOLDER.  THE OPTION HOLDER SHALL NOT, BY VIRTUE
HEREOF, BE ENTITLED TO ANY RIGHTS OF A SHAREHOLDER IN THE COMPANY, EITHER AT LAW
OR IN EQUITY.

(F)            EXERCISABILITY.  EXCEPT AS OTHERWISE SET FORTH IN PARAGRAPH (J)
BELOW, THE OPTION SHALL BECOME EXERCISABLE IN THREE EQUAL ANNUAL INSTALLMENTS ON
THE FIRST, SECOND AND THIRD ANNIVERSARIES OF THE DATE OF GRANT, IN EACH CASE
SUBJECT TO PARAGRAPH (J) BELOW.  SUBJECT TO PARAGRAPH (J) BELOW, THE OPTION MAY
BE EXERCISED AT ANY TIME OR FROM TIME TO TIME DURING THE OPTION PERIOD IN REGARD
TO ALL OR ANY PORTION OF THE OPTION WHICH IS THEN EXERCISABLE, AS MAY BE
ADJUSTED PURSUANT TO PARAGRAPH (G) BELOW.

(G)           ADJUSTMENTS FOR RECAPITALIZATION AND DIVIDENDS.  IN THE EVENT
THAT, PRIOR TO THE EXPIRATION OF THE OPTION, ANY DIVIDEND IN SHARES,
RECAPITALIZATION, SHARE SPLIT, REVERSE


--------------------------------------------------------------------------------


SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPIN-OFF, COMBINATION, REPURCHASE,
OR SHARE EXCHANGE, OR OTHER SUCH CHANGE AFFECTS THE SHARES SUCH THAT THEY ARE
INCREASED OR DECREASED OR CHANGED INTO OR EXCHANGED FOR A DIFFERENT NUMBER OR
KIND OF SHARES, OTHER SECURITIES OF THE COMPANY OR OF ANOTHER CORPORATION OR
OTHER CONSIDERATION, THEN IN ORDER TO MAINTAIN THE PROPORTIONATE INTEREST OF THE
OPTION HOLDER AND PRESERVE THE VALUE OF THE OPTION, (I) THERE SHALL
AUTOMATICALLY BE SUBSTITUTED FOR EACH SHARE SUBJECT TO THE UNEXERCISED OPTION
THE NUMBER AND KIND OF SHARES, OTHER SECURITIES OR OTHER CONSIDERATION
(INCLUDING CASH) INTO WHICH EACH OUTSTANDING SHARE SHALL BE CHANGED OR FOR WHICH
EACH SUCH SHARE SHALL BE EXCHANGED, AND (II) THE EXERCISE PRICE SHALL BE
INCREASED OR DECREASED PROPORTIONATELY SO THAT THE AGGREGATE PURCHASE PRICE FOR
THE SHARES SUBJECT TO THE UNEXERCISED OPTION SHALL REMAIN THE SAME AS
IMMEDIATELY PRIOR TO SUCH EVENT.

(H)           NONTRANSFERABILITY.  THE OPTION, OR ANY INTEREST THEREIN, MAY NOT
BE ASSIGNED OR OTHERWISE TRANSFERRED, DISPOSED OF OR ENCUMBERED BY THE OPTION
HOLDER, OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  DURING
THE LIFETIME OF THE OPTION HOLDER, THE OPTION SHALL BE EXERCISABLE ONLY BY THE
OPTION HOLDER OR BY HIS OR HER GUARDIAN OR LEGAL REPRESENTATIVE. 
NOTWITHSTANDING THE FOREGOING, THE OPTION MAY BE TRANSFERRED BY THE OPTION
HOLDER TO MEMBERS OF HIS OR HER “IMMEDIATE FAMILY “ OR TO A TRUST OR OTHER
ENTITY ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF SOLELY ONE OR MORE MEMBERS OF
THE OPTION HOLDER’S “IMMEDIATE FAMILY.”  ANY OPTION HELD BY THE TRANSFEREE WILL
CONTINUE TO BE SUBJECT TO THE SAME TERMS AND CONDITIONS THAT WERE APPLICABLE TO
THE OPTION IMMEDIATELY PRIOR TO THE TRANSFER, EXCEPT THAT THE OPTION WILL BE
TRANSFERABLE BY THE TRANSFEREE ONLY BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  FOR PURPOSES HEREOF, “IMMEDIATE FAMILY” MEANS THE OPTION HOLDER’S
CHILDREN STEPCHILDREN, GRANDCHILDREN, PARENTS, STEPPARENTS, GRANDPARENTS,
SPOUSE, SIBLINGS (INCLUDING HALF BROTHER AND SISTERS), IN LAWS, AND
RELATIONSHIPS ARISING BECAUSE OF LEGAL ADOPTION.

(I)            EXERCISE OF OPTION.  IN ORDER TO EXERCISE THE OPTION, THE OPTION
HOLDER SHALL SUBMIT TO THE COMPANY AN INSTRUMENT IN WRITING SIGNED BY THE OPTION
HOLDER, SPECIFYING THE WHOLE NUMBER OF OPTION SHARES IN RESPECT OF WHICH THE
OPTION IS BEING EXERCISED, ACCOMPANIED BY PAYMENT, IN A MANNER ACCEPTABLE TO THE
COMPANY (WHICH SHALL INCLUDE A BROKER ASSISTED EXERCISE ARRANGEMENT), OF THE
OPTION PRICE FOR THE OPTION SHARES FOR WHICH THE OPTION IS BEING EXERCISED. 
PAYMENT TO THE COMPANY IN CASH OR SHARES ALREADY OWNED BY THE OPTION HOLDER
(PROVIDED THAT THE OPTION HOLDER HAS OWNED SUCH SHARES FOR A MINIMUM PERIOD OF
SIX MONTHS OR HAS PURCHASED SUCH SHARES ON THE OPEN MARKET) AND HAVING A TOTAL
FAIR MARKET VALUE (AS DEFINED BELOW) EQUAL TO THE EXERCISE PRICE, OR IN A
COMBINATION OF CASH AND SUCH SHARES, SHALL BE DEEMED ACCEPTABLE FOR PURPOSES
HEREOF.  OPTION SHARES WILL BE ISSUED ACCORDINGLY BY THE COMPANY, AND A SHARE
CERTIFICATE DISPATCHED TO THE OPTION HOLDER WITHIN 30 DAYS.

The Company shall not be required to issue fractional Shares upon the exercise
of the Option. If any fractional interest in a Share would be deliverable upon
the exercise of the Option in whole or in part but for the provisions of this
paragraph, the Company, in lieu of delivering any such fractional share
therefor, shall pay a cash adjustment therefor in an amount equal to their Fair
Market Value (or if any Shares are not publicly traded, an amount equal to the
book value per share at the end of the most recent fiscal quarter) multiplied by
the fraction of the fractional share which would otherwise have been issued
hereunder.  Anything to the contrary herein

2


--------------------------------------------------------------------------------


notwithstanding, the Company shall not be obligated to issue any Option Shares
hereunder if the issuance of such Option Shares would violate the provision of
any applicable law, in which event the Company shall, as soon as practicable,
take whatever action it reasonably can so that such Option Shares may be issued
without resulting in such violations of law.  For purposes hereof, Fair Market
Value shall mean the mean between the high and low selling prices per Share on
the immediately preceding date (or, if the Shares were not traded on that day,
the next preceding day that the Shares were traded) on the principal exchange on
which the Shares are traded, as such prices are officially quoted on such
exchange.

(J)            TERMINATION OF SERVICE.

1.             IN THE EVENT THE OPTION HOLDER CEASES TO BE AN EMPLOYEE OF THE
COMPANY DUE TO HIS DEATH OR PERMANENT DISABILITY (AS DEFINED IN THE COMPANY’S
INCENTIVE COMPENSATION PLAN), THE OPTION, TO THE EXTENT NOT ALREADY EXERCISABLE
IN FULL, SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL AND SHALL CONTINUE TO BE
EXERCISABLE BY THE OPTION HOLDER (OR HIS BENEFICIARY OR ESTATE IN THE EVENT OF
HIS DEATH) FOR A PERIOD OF THREE YEARS FOLLOWING SUCH TERMINATION OF EMPLOYMENT
(BUT NOT BEYOND THE OPTION PERIOD).

2.             IN THE EVENT OF TERMINATION OF EMPLOYMENT (OTHER THAN BY THE
COMPANY FOR CAUSE, AS SUCH TERM IS DEFINED IN THE COMPANY’S INCENTIVE
COMPENSATION PLAN) AFTER THE ATTAINMENT OF RETIREMENT AGE (AS DEFINED IN THE
COMPANY’S INCENTIVE COMPENSATION PLAN), THE OPTION SHALL CONTINUE TO BECOME
EXERCISABLE ON THE SCHEDULE SET FORTH IN PARAGRAPH (F) ABOVE SO LONG AS THE
OPTION HOLDER DOES NOT ENGAGE IN ANY ACTIVITY IN COMPETITION WITH ANY ACTIVITY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN SERVING ON THE BOARD OF
DIRECTORS (OR SIMILAR GOVERNING BODY) OF ANOTHER COMPANY OR AS A CONSULTANT FOR
NO MORE THAN 26 WEEKS PER CALENDAR YEAR (“COMPETITIVE ACTIVITY”) AND SHALL
CONTINUE TO BE EXERCISABLE BY THE OPTION HOLDER (OR HIS BENEFICIARY OR ESTATE IN
THE EVENT OF HIS DEATH) FOR THE REMAINDER OF THE OPTION PERIOD.  IN THE EVENT
THE OPTION HOLDER ENGAGES IN A COMPETITIVE ACTIVITY, THE OPTION, TO THE EXTENT
THEN EXERCISABLE, MAY BE EXERCISED FOR 30 DAYS FOLLOWING THE DATE ON WHICH THE
OPTION HOLDER ENGAGES IN SUCH COMPETITIVE ACTIVITY (BUT NOT BEYOND THE OPTION
PERIOD).

3.             IN THE EVENT THE OPTION HOLDER CEASES TO BE AN EMPLOYEE OF THE
COMPANY AFTER A CHANGE IN CONTROL (AS DEFINED BELOW) DUE TO TERMINATION (A) BY
THE COMPANY NOT FOR CAUSE OR (B) BY THE OPTION HOLDER FOR GOOD REASON (AS
DEFINED IN THE EMPLOYMENT AGREEMENT, DATED AS OF                   , BETWEEN THE
OPTION HOLDER AND                   , IN EITHER CASE, ON OR BEFORE THE SECOND
ANNIVERSARY OF THE OCCURRENCE OF THE CHANGE IN CONTROL, THE OPTION, TO THE
EXTENT NOT ALREADY EXERCISABLE IN FULL, SHALL BECOME IMMEDIATELY EXERCISABLE IN
FULL AND SHALL CONTINUE TO BE EXERCISABLE BY THE OPTION HOLDER FOR A PERIOD OF
90 DAYS FOLLOWING SUCH TERMINATION OF EMPLOYMENT (BUT NOT BEYOND THE OPTION
PERIOD).

4.             IN THE EVENT THAT THE OPTION HOLDER CEASES TO BE AN EMPLOYEE OF
THE COMPANY FOR ANY OTHER REASON, EXCEPT DUE TO A TERMINATION OF THE OPTION
HOLDER’S EMPLOYMENT BY THE COMPANY FOR CAUSE, THE OPTION, TO THE EXTENT THEN
EXERCISABLE, MAY BE EXERCISED FOR 90 DAYS FOLLOWING TERMINATION OF EMPLOYMENT
(BUT NOT BEYOND THE OPTION

3


--------------------------------------------------------------------------------


PERIOD); PROVIDED THAT, IN THE EVENT OF A REDUNDANCY (AS DEFINED BELOW), THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY, IN ACCORDANCE WITH ITS AUTHORITY UNDER
THE PLAN, DETERMINE THAT THE OPTION, TO THE EXTENT NOT EXERCISABLE, SHALL BECOME
EXERCISABLE AND SHALL CONTINUE TO BE EXERCISABLE BY THE OPTION HOLDER FOR A
PERIOD OF 90 DAYS FOLLOWING SUCH TERMINATION OF EMPLOYMENT (BUT NOT BEYOND THE
OPTION PERIOD).

5.             IN THE EVENT OF A TERMINATION OF THE OPTION HOLDER’S EMPLOYMENT
FOR CAUSE, THE OPTION SHALL IMMEDIATELY CEASE TO BE EXERCISABLE AND SHALL BE
IMMEDIATELY FORFEITED.

6.             TO THE EXTENT THE OPTION IS NOT EXERCISABLE AT THE TIME OF
TERMINATION OF EMPLOYMENT OR THE TIME THE OPTION HOLDER ENTERS INTO A
COMPETITIVE ACTIVITY, AS THE CASE MAY BE, THE OPTION SHALL BE IMMEDIATELY
FORFEITED.

7.             FOR PURPOSES OF THIS OPTION, SERVICE WITH ANY OF THE COMPANY’S
SUBSIDIARIES (AS DEFINED IN THE PLAN) SHALL BE CONSIDERED TO BE SERVICE WITH THE
COMPANY.

8.             “CHANGE IN CONTROL” SHALL MEAN:

(A)            any person (within the meaning of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than a Permitted Person, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of Voting Securities representing 50% or more of
the total voting power or value of all the then outstanding Voting Securities;
or

(B)              the individuals who, as of the date hereof, constitute the
Board of Directors of the Company (the “Board”) together with those who become
directors subsequent to such date and whose recommendation, election or
nomination for election to the Board was approved by a vote of at least a
majority of the directors then still in office who either were directors as of
such date or whose recommendation, election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board; or

(C)              the consummation of a merger, consolidation, recapitalization,
liquidation, sale or disposition by the Company of all or substantially all of
the Company’s assets, or reorganization of the Company, other than any such
transaction which would (x) result in more than 50% of the total voting power
and value represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
former shareholders of the Company and (y) not otherwise be deemed a Change in
Control under subparagraphs (A) or (B) of this paragraph.

4


--------------------------------------------------------------------------------


“Permitted Persons” means (A) the Company; (B) any Related Party; (C) Hellman &
Friedman or any of its subsidiaries or investment funds managed or controlled by
Hellman & Friedman; (D) Warburg Pincus or any of its subsidiaries or any
investment funds managed or controlled by Warburg Pincus or any of its
subsidiaries; or (E) any group (as defined in Rule 13b-3 under the Exchange Act)
comprised of any or all of the foregoing.

“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.

“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.

9.                                       “REDUNDANCY” SHALL MEAN TERMINATION OF
EMPLOYMENT BY THE COMPANY DUE TO ITS NEED TO REDUCE THE SIZE OF ITS WORKFORCE,
INCLUDING DUE TO CLOSURE OF A BUSINESS OR A PARTICULAR WORKPLACE OR CHANGE IN
BUSINESS PROCESS.  WHETHER A TERMINATION OF EMPLOYMENT IS DUE TO A “REDUNDANCY”
SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE AND ABSOLUTE DISCRETION, SUCH
DETERMINATION BEING FINAL AND BINDING ON ALL PARTIES HERETO AND ALL PERSONS
CLAIMING THROUGH, IN THE NAME OF OR ON BEHALF OF SUCH PARTIES.

(K)           OBLIGATIONS AS TO CAPITAL.  THE COMPANY AGREES THAT IT WILL AT ALL
TIMES MAINTAIN AUTHORIZED AND UNISSUED SHARE CAPITAL SUFFICIENT TO FULFILL ALL
OF ITS OBLIGATIONS UNDER THE OPTION.

(L)            TRANSFER OF SHARES.  THE OPTION, THE OPTION SHARES, OR ANY
INTEREST IN EITHER, MAY BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, ENCUMBERED, OR
TRANSFERRED OR DISPOSED OF IN ANY OTHER MANNER, IN WHOLE OR IN PART, ONLY IN
COMPLIANCE WITH THE TERMS, CONDITIONS AND RESTRICTIONS AS SET FORTH IN THE
GOVERNING INSTRUMENTS OF THE COMPANY, APPLICABLE UNITED STATES FEDERAL AND STATE
SECURITIES LAWS AND THE TERMS AND CONDITIONS HEREOF.

(M)          EXPENSES OF ISSUANCE OF OPTION SHARES.  THE ISSUANCE OF STOCK
CERTIFICATES UPON THE EXERCISE OF THE OPTION IN WHOLE OR IN PART, SHALL BE
WITHOUT CHARGE TO THE OPTION HOLDER.  THE COMPANY SHALL PAY, AND INDEMNIFY THE
OPTION HOLDER FROM AND AGAINST ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER
THAN TRANSFER TAXES) OR CHARGES IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR
OFFICIAL (OTHER THAN INCOME TAXES) BY REASON OF THE EXERCISE OF THE OPTION IN
WHOLE OR IN PART OR THE RESULTING ISSUANCE OF THE OPTION SHARES.

5


--------------------------------------------------------------------------------


(N)           WITHHOLDING.  NO LATER THAN THE DATE OF EXERCISE OF THE OPTION
GRANTED HEREUNDER, THE OPTION HOLDER SHALL PAY TO THE COMPANY OR MAKE
ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING PAYMENT OF ANY FEDERAL,
STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD UPON THE
EXERCISE OF SUCH OPTION AND THE COMPANY SHALL, TO THE EXTENT PERMITTED OR
REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE
DUE TO THE OPTION HOLDER, FEDERAL, STATE AND LOCAL TAXES OF ANY KIND REQUIRED BY
LAW TO BE WITHHELD UPON THE EXERCISE OF SUCH OPTION.

(O)           REFERENCES.  REFERENCES HEREIN TO RIGHTS AND OBLIGATIONS OF THE
OPTION HOLDER SHALL APPLY, WHERE APPROPRIATE, TO THE OPTION HOLDER’S LEGAL
REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO SUCH
LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF THIS
OPTION.

(P)           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO THE PARTY CONCERNED
AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY BY SIMILAR PROCESS GIVE NOTICE OF:

If to the Company:

Arch Capital Group Ltd.:

Wessex House
45 Reid Street
Hamilton HM 12 Bermuda
Attn:  Secretary

If to the Option Holder:

The last address delivered to the Company by the Option Holder in the manner set
forth herein.

(Q)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICT OF LAWS THEREOF.

(R)            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND
ANY PREVIOUS AGREEMENT OR UNDERSTANDING AMONG THE PARTIES WITH RESPECT THERETO
IS SUPERSEDED BY THIS AGREEMENT AND THE PLAN.

(S)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO COUNTERPARTS,
EACH OF WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, THE UNDERSIGNED HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
OF GRANT.

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

7


--------------------------------------------------------------------------------